 USDC IN/ND case 3:20-cv-00901-JD-MGG document 1 filed 10/21/20 page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISON

LISA DOUGLASS                                 )
                                              )
       Plaintiff,                             )
v.                                            )
                                              )
MENARD, INC.                                  )
                                              )
       Defendant.                             )

                                   NOTICE OF REMOVAL

       Defendant, MENARD, INC., by counsel, Jennifer E. Davis of Garan Lucow Miller, P.C.,

respectfully notify this Court of the Removal of the above-captioned cause from the Lake

Superior Court, State of Indiana, pursuant to 28 U.S.C. Section 1332(a), 28 U.S.C. Section 1441

and 28 U.S.C. 1446 and in support thereof, state as follows:

       1.      This action is being removed to the United States District Court for the Northern

District Indiana, South Bend Division, on the basis of diversity of citizenship.

       2.      On September 24, 2020, Plaintiff filed in the St. Joseph Superior Court, State of

Indiana, a Summons and Complaint in the above-titled civil action under Cause Number 71D05-

2009-CT-000346.

       3.      A copy of the Complaint and Summons was served upon the Defendant, Menard,

Inc. on September 28, 2020.

       4.      This action is a civil action for which this Honorable Court has jurisdiction

pursuant to 28 U.S.C. 1332 (a)(1) and 1332(b), and is one that may be removed pursuant to

U.S.C. Section 1441, as Plaintiff’s claimed damages allegedly exceed $75,000.00, Plaintiff’s

Complaint has an open prayer for damages, and alleges that Plaintiff, Lisa Douglass, sustained

“personal injuries, the effect of which may be permanent and lasting; has incurred hospital,



                                                  1
 USDC IN/ND case 3:20-cv-00901-JD-MGG document 1 filed 10/21/20 page 2 of 3


doctor and medical expenses and may continue to incur hospital, doctor and medical expenses in

the future; has incurred pain and suffering and may continue to incur pain and suffering in the

future, all of which damages are in an amount yet uncertain.”

       5.      This Petition for Removal is being filed with the Court within thirty (30) days

after Plaintiff’s Complaint was first served on Defendant Menard, Inc.

       6.      The Plaintiff is domiciled in St. Joseph, State of Indiana and is, therefore, a citizen

of Indiana.

       7.      Defendant, Menard, Inc., is a Wisconsin Corporation with its principal place of

business in Eau Claire, Wisconsin.

       8.      The St. Joseph County Superior Court is within the venue of the United States

District Court for the Northern District of Indiana.

       9.      Copies of all pleadings filed in the state court action that are in possession of

Defendant Menard, Inc. are attached as Exhibit “A.”

       10.     Contemporaneously herewith, written notice is being provided to all adverse

parties and to the Clerk of the St. Joseph County Superior Court, that this Notice of Removal is

being filed in this Court.

       WHEREFORE, Defendant, MENARD, INC., by counsel, hereby notify this Honorable

Court of the removal of this action from the Lake Superior Court, State of Indiana, to the United

States District Court for the Northern District of Indiana, South Bend Division.

                                              Respectfully submitted,

                                              MENARD, INC.


                                              /s/ Jennifer E. Davis_______________
                                              Jennifer E. Davis, #20853-64
                                              jdavis@garanlucow.com



                                                 2
 USDC IN/ND case 3:20-cv-00901-JD-MGG document 1 filed 10/21/20 page 3 of 3




Garan Lucow Miller, P.C.
8585 Broadway, Suite 480
Merrillville, IN 46410
(219) 756-7901
(219) 756-7902



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of October, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent notification of such filing to
the following:

Daniel H. Pfeifer
Peter Hamann
PFEIFER MORGAN &N STESIAK
53600 North Ironwood Drive
South Bend, IN 46635
Attorneys for Plaintiff

                                              /s/ Jennifer E. Davis____________
                                              Jennifer E. Davis, #20853-64




                                                 3
